Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 6/30/2022. The changes and remarks disclosed therein have been considered. Claims 1, 5, 22, 25 have been amended. Therefore, claims 1-26 remain pending in the application.

Allowable Subject Matter
Claims 1-26 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Chen (US 20210193230 Al).
Chen discloses a sense amplifier for a memory circuit is presented that can sense a selected memory cell in either a first sensing mode, in which current from the selected memory cell flows from the memory cells into the sense amplifier, or a second sensing mode, in which current is discharged from the sense amplifier through the selected memory cell. In the first sensing mode, current from a selected memory cell is conducted through cascaded PMOS transistors to charge a sensing node, with the resultant voltage level on the sensing node used to determine the result of the sensing operation.
Regarding independent claim 1 (and the respective dependent claims 2-4, 7-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: selectively connected to the first voltage node without being connected to the second voltage node, and selectively connected to the second voltage node without being connected to the first voltage node.
Regarding independent claim 5 (and the respective dependent claims 2-4, 7-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: selectively connected to the first voltage node without being connected to the second voltage node, and selectively connected to the second voltage node without being connected to the first voltage node.
Regarding independent claim 5 (and the respective dependent claim 6), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a third pFET connected in parallel with the first pFET and the second pFET.
Regarding independent claim 9 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: apply a first voltage level to the common source; transfer charge to the particular data line through a p-type field-effect transistor (pFET) in a first direction, and limit discharge of the particular data line through the pFET in a second direction to a second voltage level lower than the first voltage level.
Regarding independent claim 22 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: selectively connected to the first voltage node without being connected to the second voltage node, and selectively connected to the second voltage node without being connected to the first voltage node.
Regarding independent claim 25 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a third pFET connected in parallel with the first pFET and the second pFET.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824